Bland, P. J.
This suit was to recover double damages, under section 2611, Revised Statutes, 1889, for-an alleged injury to plaintiff’s mare. It was averred that the defendant owned and operated the cars *297which, wounded and crippled plaintiff’s mare. The answer was a general denial. There was no direct evidence that defendant did own and operate the cars on the railroad, where the evidence tended to prove the mare was wounded. There was evidence, however, that a train of cars ran along and over the road where she was wounded, about the time she was struck, and the road was referred to by some of the witnesses as the defendant’s road, and questions were asked by plaintiff’s counsel referring to the road as defendant’s road, without objection.
Stock injured on unfenced right of way: public crossing: evidence: instruction. This case does not come within the reason of Gilbert v. Railway, 23 Mo. App. 65, and Lindsay v. Railway, 36 Mo. App. loc. cit. 53. In each of these cases there was an entire lack of evidence that a train had ever run over that portion of the road where the animals were killed, and no reference was made, anywhere in the record, to the defendant as owner of the road, by witness or counsel. The court refused the following instructions asked byMefendant:
“1. The court instructs the jury that if you find from the evidence that the mare came onto the track at a point where it was crossed by a road which had been used by the public for a term of ten years before the alleged striking, then the company would not be liable in this case and you should find for the defendant.”
“2. That a railroad company is not required to fence its right of way at a point where it is crossed by a road which has been traveled by the public for a term of ten years, and it makes no difference that such road was not worked by the public or recognized by the county court.”
*298excessive verdict: remittitur. *297There was evidence tending to prove that the mare was struck at the crossing of a neighborhood road; a *298road in fact, used by the public. Such a highway as was held in Roberts v. Railroad, 43 Mo. App. 287, and in Walton v. R. R., 67 Mo. 56, as the railroad was not required to fence. These instructions should have been given. The only testimony found in the record as to the value of the mare was that of A. J. Harbison, who estimated her value at $40. The jury assessed her value at $50. Such a verdict should not be permitted to stand unless the plaintiff should timely enter a remittitur of the excess.
Judgment reversed and cause remanded.
All concur.